Citation Nr: 0535133	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  03-27 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction, secondary to service-connected diabetes 
mellitus.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to 
June 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2003 and September 2003 
rating decisions, which denied entitlement to service 
connection for erectile dysfunction, secondary to service-
connected diabetes mellitus, PTSD, and depression.  

The veteran testified before the undersigned at a Travel 
Board hearing in March 2005.  A copy of that transcript is of 
record in the claims folder.  As discussed in more detail 
below, during the hearing, the veteran withdrew his claim for 
service connection for depression.  He also submitted a 
signed document, withdrawing his claim.

During the hearing, the veteran submitted additional evidence 
with a waiver of initial RO consideration.  He also submitted 
a signed waiver of RO consideration of the additional 
evidence.  The Board accepts the additional evidence for 
inclusion into the record on appeal.  See 38 C.F.R. § 20.800 
(2005).  

The issue of service connection for PTSD being remanded is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained.  

2.  The veteran's erectile dysfunction is not attributable to 
service nor to his service-connected diabetes mellitus.  

3.  During the March 2005 Travel Board hearing, prior to the 
promulgation of a decision in the appeal, the veteran 
withdrew his appeal for the issue of entitlement to service 
connection for depression.


CONCLUSIONS OF LAW

1.  Erectile dysfunction was not incurred in or aggravated by 
service, nor is it a result of the veteran's service-
connected diabetes mellitus.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2005).  

2.  The criteria for withdrawal of a substantive appeal by 
the veteran for the issue of service connection for 
depression have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

With respect to VA's duty to notify, the rating decisions on 
appeal, together with the statement of the case and 
supplemental statements of the case, adequately informed the 
veteran of the types of evidence needed to substantiate his 
claim.  Furthermore, the RO sent a letter to the veteran in 
March 2002 and August 2002, which asked him to submit certain 
information, and informed him of the responsibilities of the 
claimant and VA concerning obtaining evidence to substantiate 
his claim.  In accordance with the requirements of the VCAA, 
the letter informed the veteran what evidence and information 
VA would be obtaining, and essentially asked the veteran to 
send to VA any information he had to process the claim.  The 
letters also explained that VA would make reasonable efforts 
to help him get evidence such as medical records, but that he 
was responsible for providing sufficient information to VA to 
identify the custodian of any records.  VA informed the 
veteran what he needed to show for service connection.  In 
view of this, the Board finds that the Department's duty to 
notify has been fully satisfied with respect to the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of his claim.  That was accomplished here.  
Additionally, content complying notice was accomplished, 
together with proper subsequent VA process.  The Board 
concludes, that to proceed to a decision on the merits would 
not be prejudicial to the appellant in this instance.  

The Board notes that the Pelegrini II Court explicitly stated 
that, notwithstanding the requirement that a valid VCAA 
notice be provided before the AOJ decision: "[W]e do not hold 
that . . . [a] case in which pre-AOJ-adjudication notice was 
not provided . . . must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred, i.e., there is no nullification or voiding 
requirement either explicit or implicit in this opinion . . . 
." The Board interprets the Pelegrini II decision and 
discussion therein to mean that the intent and purpose of the 
law are to provide a full VCAA notice before the initial AOJ 
decision to ensure full and fair development of the case and 
to provide a claimant ample time to substantiate the claim.  
However, the Court recognized that a case-by-case evaluation 
might be warranted.  The Board has conducted such an 
evaluation here and has determined that adequate notice was 
provided, as set forth above.  The record is not incomplete 
due to VA action or inaction with respect to VCAA 
notification.

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran, and examination reports are in the file.  He has 
not identified any additional evidence pertinent to his claim 
not already of record, or attempted to be located, or 
requested by VA.  He underwent examination in connection with 
this case.  He testified at a Travel Board hearing before the 
undersigned in March 2005.  There are no known additional 
records to obtain.  

The Board finds that VA has satisfied its duties to inform 
and assist him.  

II.  Service Connection

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. § 1110.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).   

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 
4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 
34 (1991).  

In Allen, the Court indicated that the term "disability" as 
used in 38 U.S.C.A. § 1110 "... refers to impairment of 
earning capacity, and that such definition mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, shall be 
compensated.  The Court then concluded that "... pursuant to 
§ 1110 and § 3.310(a), when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."  Id.

Thus, service connection on a secondary basis may be granted 
under one of two conditions.  The first is when the disorder 
is proximately due to or the result of a disorder of service 
origin.  In that case, all symptomatology resulting from the 
secondary disorder will be considered in rating the 
disability.  The second is when a service-connected 
disability aggravates a nonservice-connected disability.  In 
those cases, VA may only consider the degree of disability 
over and above the degree of disability prior to the 
aggravation.  

The veteran asserts that service connection is warranted for 
erectile dysfunction as a result of his service-connected 
diabetes mellitus.  Unfortunately, the evidence does not 
substantiate this claim.  

Service medical evidence does not show that the veteran had 
erectile dysfunction in service.  The record shows that in 
March 2001, the veteran began to request Viagra.  In 
March 2002, the veteran underwent a VA examination.  During 
that examination, it was noted that the veteran was diagnosed 
with diabetes mellitus in 2001.  The next month in an Agent 
Orange examination note, the veteran's past medical history 
indicated that he had been diagnosed with diabetes mellitus 
for one year and had glucoses higher than normal on his 
laboratory results for the last five years.  

In January 2003, the veteran underwent a VA examination for 
his service-connected diabetes mellitus.  During that 
examination, it was reported that the veteran had complaints 
of erectile dysfunction that began at age 50, six years prior 
to his diagnosis for diabetes mellitus.  He was unable to 
obtain an erection or wake with one.  He was evaluated for 
this and placed on Viagra.  

During a VA examination in December 2003, it was noted that 
the veteran was diagnosed with diabetes mellitus in 1999.  A 
medical statement dated in July 2004 from his VA medical 
providers indicated, in pertinent part, that it was as likely 
as not that the veteran's diagnosed erectile dysfunction was 
related to his general medical conditions, which included 
diabetes mellitus.  The VA provider indicated that the 
veteran was treated for diabetes mellitus, diabetes 
neuropathy, PTSD, depression, sleep apnea, hypertension, 
dyslipidemia, and erectile dysfunction.  

In March 2005, the veteran testified at a Travel Board 
hearing before the undersigned.  He testified that he had 
erectile dysfunction as a result of his service-connected 
diabetes mellitus.  His representative raised the issue of 
the medication used for his diabetes mellitus being a cause 
of his erectile dysfunction.  The veteran further testified 
that he received all of his treatment for erectile 
dysfunction at the VA in Augusta, Georgia, and that his 
medical providers had written a statement as to the cause of 
his erectile dysfunction.  

Based on the foregoing, service connection for erectile 
dysfunction can not be established on a direct basis or 
secondary to the veteran's diabetes mellitus.  The veteran's 
service medical records do not reflect complaints or 
treatment related to his erectile dysfunction.  The first 
evidence showing treatment for erectile dysfunction was many 
years after service.  Although there is some evidence that 
the veteran began to have erectile dysfunction prior to his 
diabetes mellitus diagnosis, the veteran indicates that he 
had symptoms related to diabetes mellitus prior to that time.  
However, the only medical statement of record that relates 
the veteran's erectile dysfunction to his diabetes mellitus, 
also related his erectile dysfunction to his general medical 
conditions, which also include disabilities for which he is 
not service connected.  

Finally, there is no medical opinion of record linking the 
veteran's erectile dysfunction to the medication the veteran 
uses for diabetes mellitus.  Only the veteran's 
representative's statements of such associate the veteran's 
erectile dysfunction to his service-connected diabetes 
mellitus.  It is well established that laypersons cannot 
provide competent evidence when an expert opinion is 
required, as is the case with establishing the etiology or 
diagnosis of a medical condition.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

Further, given that he was using medication for erectile 
dysfunction prior to his diagnosis and prescription for 
diabetes mellitus, the veteran's diabetic medication could 
not have cause his erectile dysfunction.  

There is no medical evidence or opinions that indicate that 
the erectile dysfunction is aggravated by the veteran's 
service-connected diabetes mellitus.  Therefore, service 
connection for erectile dysfunction on a direct basis to his 
military service or as secondary to his service-connected 
diabetes mellitus, is not warranted.  

III.  Withdrawal

All questions of law and fact necessary to a decision by the 
Secretary of Veterans Affairs under a law that affects the 
provision of benefits by the Secretary to veterans or their 
dependents or survivors are subject to review on appeal to 
the Secretary. Decisions in such appeals are made by the 
Board of Veterans' Appeals.  In its decisions, the Board is 
bound by applicable statutes, the regulations of the 
Department of Veterans Affairs and precedent opinions of the 
General Counsel of the Department of Veterans Affairs.  See 
38 U.S.C.A. § 7104; 38 C.F.R. § 20.101. 

The principal functions of the Board are to make 
determinations of appellate jurisdiction, consider all 
applications on appeal properly before it conduct hearings on 
appeal, evaluate the evidence of record, and enter decisions 
in writing on the questions presented on appeal.  See 38 
U.S.C.A. §§ 7102, 7104, 7107 (West 2002); 38 C.F.R. § 19.4 
(2004).  An appeal consists of a timely filed notice of 
disagreement in writing and, after a statement of the case 
has been furnished, a timely filed substantive appeal.  A 
substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  See 38 U.S.C.A. 
§ 7105(b)(2); 38 C.F.R. § 20.204.

As noted in the INTRODUCTION, The veteran testified before 
the undersigned at a Travel Board hearing in March 2005.  At 
that hearing, the veteran withdrew his claim for service 
connection for depression.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  The substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  There is no other issue before the Board at 
this time.  Accordingly, the Board does not have jurisdiction 
to review the appeal and it is dismissed. 


ORDER

Service connection for erectile dysfunction on a direct basis 
or due to service-connected diabetes mellitus is denied.  

The appeal for service connection for depression is 
dismissed.


REMAND

The veteran and his representative, contend, in essence, that 
entitlement to service connection for PTSD is warranted based 
on the veteran's Vietnam service.  The veteran maintains that 
he served in Vietnam, in a combat zone, during the TET 
Offensive and he was subjected to mortar attacks and the 
constant bombing which resulted in his subsequent PTSD.  

With regard to the validity of the averred stressor, the 
evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether it can be 
determined that the veteran "engaged in combat with the 
enemy."  38 U.S.C.A. § 1154(b) (West 2002).  When a veteran 
is found to have engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. §§ 3.304(d), (f) (2005).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors and his testimony must be 
corroborated by credible supporting evidence.  Cohen, supra.  
Service department records must support, and not contradict, 
the claimant's testimony regarding non-combat stressors.  
Doran v. Brown, 6 Vet. App. 283 (1994).  

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the 
veteran in that case, who had a non-combat MOS, claimed that 
he was exposed to rocket attacks while stationed at Da Nang.  
Records for the veteran's unit corroborated the veteran's 
assertion that enemy rocket attacks occurred during the time 
he was stationed at Da Nang, but did not document his 
personal participation.  The Court in this case determined 
that the veteran's presence with his unit at the time the 
attacks occurred corroborated his statement that he 
experienced such attacks personally.  Citing Suozzi v. Brown, 
10 Vet. App. 307 (1997), the Court concluded that the Board 
erred in interpreting the corroboration requirement too 
narrowly by requiring the veteran to corroborate his actual 
proximity to and participation in the rocket attacks on Da 
Nang.  Id. at 128-29.

Accordingly, it must be determined on remand if the veteran 
engaged in combat with the enemy during his averred 
stressors.  VA's General Counsel has defined the ordinary 
meaning of the phrase "engaged in combat with the enemy" to 
mean that the veteran must have personally participated in a 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (Oct. 18, 1999).  

The evidence of record confirms the veteran served in Vietnam 
from November 1967 to November 1968.  He was a heavy 
equipment mechanic in Cam Rahn Bay in the 87th Engineering 
Battalion.  He claims that during his service he was required 
to serve guard duty and that he feared the dark because of 
the extreme darkness when he served guard duty.  He also 
related that he previously could not remember the approximate 
date of his first stressor incident when Cam Rahn Bay was 
heavily mortared during the TET Offensive and another soldier 
pulled him into a bunker to prevent him from being injured or 
killed.   

The veteran testified at his Travel Board hearing that he had 
recently spent six weeks in an inpatient PTSD program and at 
that time, he was helped with his memory and remembered the 
approximate time period when his initial stressor occurred.  
He remembered that it was shortly after he arrived in Vietnam 
and that it occurred shortly after his birthday which was on 
January 7th.  He believed the incident occurred some time 
between January 7th and January 16th.  Since the veteran has 
been diagnosed with PTSD, and his stressors have not been 
verified, it is important to attempt to verify his alleged 
stressor since he now was able to remember the period of time 
when the alleged stressor occurred.  

The hearing transcript also shows the veteran claimed to have 
been treated at the Salisbury VA medical facility for an 
inpatient PTSD program in February and March 2005.  The 
medical records also show he undergoes group therapy on a 
weekly basis at the VA in Greenwood, South Carolina, and 
weekly treatment at the VA facility in Augusta, Georgia.  An 
attempt to obtain these records also should be made.  

In order to determine whether the veteran was involved in 
combat, as explained below, an attempt should be made to 
verify these claimed stressors with the United States Armed 
Services Center for Research of Unit Records (CURR).

In view of the foregoing, this case is REMANDED to the RO or 
the Appeals Management Center for the following actions:

1.  Obtain copies of all of the veteran's 
outpatient psychiatric treatment records, 
if any, from the VA Medical Center, 
Greenwood, South Carolina and VA facility 
in Augusta, Georgia, from 2003 to the 
present.  The RO should also obtain the 
inpatient medical records (not just 
discharge summary) dated in February 2005 
to March 2005 from the Salisbury VA 
medical facility and associate those 
records with the claims folder.  

2.  Contact CURR and other appropriate 
agency(ies) and request any available 
operational reports-lessons learned or 
similar documents reflecting the 
activities of the members of the 87th 
Engineer Battalion during the period of 
January 1968 to February 1968, 
specifically from January 7, 1968 to 
January 16, 1968.   It should be 
determined, if possible:

?	whether the veteran was stationed at 
Cam Rahn Bay during this time;
	
?	whether the enemy bombed or mortared 
Cam Rahn Bay during this time, as 
recounted by the veteran; 

?	whether or not the veteran or his 
Battalion was required to serve 
guard duty during the above cited 
period of time.  

The veteran is advised that information 
is necessary to obtain supportive 
evidence of the stressful events.  If he 
has additional helpful information, he 
must be as specific as possible to 
facilitate a search for verifying 
information.  

3.  If, and only if, an alleged stressful 
event is verified, the veteran should be 
scheduled for a VA psychiatric 
examination.  Any stressors that have 
been verified should be made known to the 
examiner.  

?	The examiner should be asked to make 
a determination as to whether the 
veteran has PTSD and, if so, to 
provide an opinion as to whether it 
is at least as likely as not that 
such PTSD is a result of the 
verified or combat-related in-
service stressor pursuant to the 
diagnostic criteria set forth in the 
DSM-IV.  If a diagnosis of PTSD is 
rendered, the examiner should 
specify the stressor(s) upon which 
the diagnosis is based.  The claims 
file should be made available to the 
examiner.

4.  Readjudicate the issue of entitlement 
to service connection for PTSD, to 
include consideration of all additional 
evidence received.  38 C.F.R. §  
3.304(f); Pentecost, 16 Vet. App. 124; 
VAOPGCPREC 12-99 (Oct. 18, 1999).  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
CHRISTOPHER J. GEARIN
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


